UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A xQUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED September 30, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53162 ICONIC BRANDS, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) c/o David Lubin & Associates, PLLC 10 Union Avenue Suite 5 Lynbrook, New York 11563 (Address of principal executive offices, including zip code.) 516-887-8200 (Registrant’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 52,519,307as of March 8, 2011. EXPLANATORY NOTE We are filing this Amendment No.3 (this “Amendment”) on Form10-Q/A which amends our Quarterly Report on Form10-Q for the three month period ended September30, 2010 (the “Original Form10-Q”), which was filed with the Securities and Exchange Commission (the “Commission”) on December 10, 2010, solely, to accord with comments issued by the Commission on the quarterly reports for the three months ended March 31, 2010 and June 30, 2010. This Amendment contains changes to the Cover Page, Part I Item I (Financial Statements and Notes) and Part I Item II (Management’s Discussion and Analysis of Financial Condition and Results of Operations). In accordance with Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, currently dated certifications of our principal executive officer and our principal financial officer are attached to this Amendment as Exhibits 31 and 32.Except for the foregoing amended information, we have not updated the disclosures contained in this Amendment to reflect events that have occurred subsequent to the filing date of the Original 10-Q.Accordingly, this Amendment should be read in conjunction with the Original 10-Q and our subsequent filings with the Commission. 2 PART I: FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. Iconic Brands, Inc. and Subsidiary Consolidated Balance Sheets September 30, December 31, (Unaudited) Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $ 0 and $35,000, respectively - Inventories - Prepaid stock-based compensation arising out of consulting agreement (Note 9) - Advance to overseas vendor toward purchases of inventories - Prepaid expenses and other current assets (Note 5) Total current assets Property, plant and equipment, net - License agreement costs, net of accumulated amortization of $ 0 and $0, respectively - - Restricted cash Total assets $ $ Liabilities and Stockholders' Deficiency Current liabilities: Current portion of debt $ $ Accounts payable Accrued expenses and other current liabilities Total current liabilities Long term debt Series B, $2.00 per share stated value; designated 1,000,000 shares, issued and outstanding 916,603 and 916,603 shares, respectively - an equity security with characteristics of a liability (as restated - See Note 13) Total liabilities (as restated - See Note 13) Stockholders' deficiency Preferred stock, $.00001 par value; authorized 100,000,000 shares: Series A, designated 1 share, issued and outstanding 1 and 1 shares, respectively 1 1 Common stock, $.00001 par value; authorized 100,000,000 shares, issued and committed to be issued and outstanding 52,519,307 and 44,810,411 shares, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficiency ) ) Total liabilities and stockholders' deficiency (as restated - See Note 13) $ $ See notes to consolidated financial statements. 3 Iconic Brands, Inc. and Subsidiary Consolidated Statements of Operations (Unaudited) Nine Months Ended Three Months Ended September 30, September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Sales $ Cost of goods sold Gross profit Selling, general and administrative expenses: Selling, marketing and promotion Administrative compensation and benefits Stock-based compensation issued in connection with merger - - - Professional fees Occupancy and warehousing Travel and entertainment Office Licenses and permits Other Total Loss from operations ) Interest expense ) Loss on writeoff of assets seized by lender on defaulted promissory note (Note 3) ) - ) - Loss before income taxes ) Income taxes - Net Loss $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted (as restated - See Note 13) $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding - basic and diluted (as restated - See Note 13) See notes to consolidated financial statements 4 Iconic Brands, Inc. and Subsidiary Consolidated Statements of Changes in Stockholders' Equity (Deficiency) Nine Months Ended September 30, 2010 (Unaudited) Series A Preferred Stock, Common Stock, Additional $.00001 par $.00001 par Paid-In Accumulated Shares Amount Shares Amount Capital Deficit Total Balance at December 31, 2009 (as restated - See Note 13) 1 $
